 496DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocal Union No. 98,International Brotherhood ofElectricalWorkers,AFL-CIOand Building andConstruction Trades Council of Philadelphia and Vi-cinityand ITT-Communications Equipment andSystems Division and Communications Workers ofAmerica,AFL-CIO. Case 4-CD-283October 4, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of a charge by ITT-Communications Equip-ment and Systems Division, herein called the Employ-er, alleging that Local Union No. 98, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalledLocal 98, and Building and ConstructionTrades Council of Philadelphia and Vicinity, hereincalled BTC, had violated Section 8(b)(4)(i) and (ii)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employer toassign the work in dispute to members of Local 98rather than to employees of the Employer representedby Communications Workers of America, AFL-CIO,herein referred to as CWA.Pursuant to notice, a hearing was held in Phila-delphia, Pennsylvania, before Hearing Officer Ray-mond D. Goodman on June 21, 1972. All partiesappeared at the hearing and were given full opportu-nity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing on the issues.'Thereafter, briefs were filed by, the Employer andCWA in support of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds them freefrom prejudicial error. They are hereby affirmed. TheBoard has considered the entire record in this case,including the briefs, and hereby makes the followingfindings:1Counsel for both Local 98 and BTC made an opening statement in whichhe contended that BTC was in no way involved in any dispute and that Local98 was engaged in a dispute solely concerning substandard working condi-tions on thejobsite.Counsel made a motion to dismiss, and then proceeded to leave thehearing room after the Hearing Officer reserved action upon such motion forthe Board.The motion is hereby denied for reasons hereafter includedITHE BUSINESS OF THE EMPLOYERThe record shows, and we find, that ITT-Com-munications Equipment and Systems Division is en-gaged in the installation and maintenance of commu-nications equipment and systems with facilities in var-ious States, including New York, Pennsylvania, andCalifornia. During the past calendar year, ITT-Com-munications Equipment and Systems Division, in thenormal course and conduct of its operations, receivedmaterials and equipment valued in excess of $100,000which were shipped to its facilities directly fromacross statelines.Accordingly, we find that ITT-Communications Equipment and Systems Division, isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdicition herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe record shows, and we find, that Local UnionNo. 98, International Brotherhood of ElectricalWorkers,AFL-CIO, Building and ConstructionTrades Council of Philadelphia and Vicinity, andCommunicationsWorkers of America, AFL-CIO,are labor organizations within the meaning of Section2(5) of the Act.IIITHE DISPUTEA. Background FactsIn 1969, the Federal Communications Commis-sion issued theCarterfonedecision 2 which allowedprivate individuals or firms to purchase their owntelephone equipment and have it "interconnected"with an existing operating telephone system. Prior tothis decision, operating telephone companies had re-fused to permit private telephone systems to be con-nected to the operating company's trunklines. TheEmployer was organized in 1969 shortly after the Fed-eralCommunications Commission decision, and iscurrently engaged in the sale, installation, and main-tenance of interconnected telephone systems. Theequipment, which the Employer sells, is manufac-tured by other divisions of International Telephone &Telegraph Corporation.The accounting firm of Haskins andSells is atenant in the Fidelity Mutual Life Building which iscurrently under construction in Philadelphia, Penn-sylvania. The Employer entered into a contract withHaskins and Sells for the sale, installation, and main-tenance of a TE400A electronic' switch, a cordlessconsole, 80 straight telephone instruments, 57 6-but-2 13 FCC 2d 420.199 NLRB No. 66 LOCAL 98, IBEWton telephones,and 7 call directors.The Employerassigned the work in dispute to its employees who arecovered bya collective-bargaining agreementwith theCWA in a nationwidebargaining unit.The contract,which was entered intoon May 1, 1970, provides thatCWA is "the sole and exclusive bargaining agent foremployes ofthe Companyperforming installation, re-placement and maintenance operations in the UnitedStates or its possessions."On January18, 1972,3 sever-al of the Employer's communications technicians andtwo supervisors reported to the jobsite to commenceoperations.However,they were met by representa-tives ofLocal98, some of whose members were per-forming certain electrical work on the site for theelectrical subcontractor.The representatives claimedthe work in question and indicated that they wouldpicket for such work.The Employerfirst decided toproceed with the work,4but later-after picketingcommenced and all trades refused to work-decidedto leave the site in order that other construction couldcontinue.The pickets wore signs protesting substand-ard conditions.The signs named the BRC, rather thanLocal 98,as protestors.In addition,the record showsthatLocal98apparently interferedwith theEmployer's workers(representedby CWA)attempt-ing to perform the work in dispute by locking variouselectrical closets,shutting off illumination,and in-structingelevatoroperatorsnot to carry theEmployer's workers or equipment.In lateJanuary,the Employer made its last attempt to do the work inquestion,and was able to work for one-halfday with-out interference.However, the pickets returned on thefollowingday andwork ceased.It is estimated thatEmployer's work at the jobsite is now 60 percent com-plete,and that complete installation would require anadditional month'swork without interference.B.Work in DisputeThe work in dispute herein is the installation ofcommunicationsequipment and systems at the Fideli-tyMutual LifeBuilding inPhiladelphia, Pennsylva-nia.C. Contentionsof thePartiesThe Employercontends that there is reasonablecause to believe that Local 98 and BTC have violatedSection 8(b)(4)(i)and (ii)(D) of the Act, and that therecord supports its assignment of the work in disputeto its employees representedby CWA. The Employer3All datesmentioned herein are in 1972 unless otherwisestated.At this point, the Employer's workers heard various comments fromprotestorssuch as- "Ifthey are going to work they better wear hard hats,"and "ITT cable makesgood scrap. It brings a good price in the City ofPhiladelphia "497cites considerations of area, company, and industrypractice, efficiency and economy of operations, skill,and its collective-bargaining agreement with CWA insupport of its assignment. In addition, the Employerand the CWA urge that the Board's order in thisproceeding encompass more than the immediate pro-ject.On the merits, the CWA's position is essentiallythe same as that of the Employer.Local 98 and the BTC assert that their motion toquash the hearing, which the Hearing Officer reservedaction on for the Board, should be sustained. In sup-port of this assertion, counsel for both of the aboveunions disclaimed the work in dispute in his openingstatement at the hearing. In addition to claiming thatthere is no jurisdictional dispute, counsel also con-tends that BTC was in no way involved in any dispute,and that Local 98 was engaged in a dispute solelyconcerning substandard working conditions on thejobsite.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonablecause tobelieve that a violation of Section 8(b)(4)(D) has oc-curred.As discussed above, the record shows that Local98 threatened to picket and did in fact picket becausethe Employer refused to assign the work in dispute toitsmembers. The record also discloses that the picketson the site carried signs naming the BTC, and notLocal 98, as protestors in the instant dispute. Counselfor both Local 98 and BTC disclaimed the work indispute in his opening statement at the hearing. Healso asserted that there was never a jurisdictional dis-pute and that the picketing was only in protest ofsubstandard wages and conditions. Although the evi-dence discloses that there was a demand for the workin dispute, and that picketing did follow such a de-mand, there was testimony indicating that Local 98representatives stated that they were protesting wagesand conditions paid by the Employer as being sub-standard in the Philadelphia area. On the record as awhole, and without ruling on the testimonyin issue,we are satisfied that there is reasonable cause to be-lieve a violation of Section 8(b)(4)(D) has occurred.Based on the record before us, there is at presentno agreed-upon method for the voluntary adjustmentof this dispute. Under these circumstances, we findthat it will effectuate the policies underlyingSections10(k) and 8(b)(4)(D) of the Act for us to determine themerits of the dispute. Accordingly, we find that thisdispute is appropriate for resolution under Section10(k) of the Act.With respect to the purported disclaimer offered 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDby Local 98 and the BTC, the Board has held thatsuch disclaimers are not effective to vitiate an other-wise viable jurisdictional dispute.We hold that thedisclaimer is not valid here in view of Local 98's andBTC's entire course of conduct.5E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work aftergiving due consideration to various relevant factors .6The Board has held that its determination of a juris-dictional dispute is an act of judgment based on com-monsenseand experience reached by balancing thosefactors involved in a particular case.'The following factors are relevant in making adetermination of the dispute before us.1.Certification and collective-bargainingagreementsThe labor organizations involved herein have notbeen certified by the Board, nor is there evidenceindicating that a Board certification covers the workin dispute.The Employer is a party to a nationwide collec-tive-bargaining agreement with the CWA. The con-tract provides that CWA is the "sole and exclusivebargaining agent for employees of the Company per-forming installation replacement and maintenanceoperations in the United States or its possessions." Inaccordance with this agreement, the Employer hasassigned the work in dispute to its employees repre-sented by CWA. The Employer is not, and never hasbeen, party to any collective-bargaining agreementwith Local 98 or with the BTC. We conclude, there-fore, that considerations of collective-bargaining his-tory and agreements favor assignment of the work toemployees represented by CWA.2.Employer, industry, and area practiceWith the minor exceptions noted in the footnotebelow, the record clearly establishes that the Employ-er has employed its own employees, who are membersof the CWA, to perform all aspects of the work indispute on a nationwide basis.' The record also indi-SLocal 294, International Brotherhoodof Teamsters, Chauffeurs,Warehouse-men, and Helpersof America (BethlehemSteel Corporation),174 NLRB 30, 32.6N.L.R.Bv.Radio &Television Broadcast EngineersUnion, Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-castingSystem],364 U.S. 573, 586.7 International Associationof Machinists, Lodge No. 1743, AFL-CIO (J AJones ConstructionCo.),135 NLRB 14028The Employerhas on occasion subcontracted the "cable pulling" portionof the work to subcontractors who have employed members of the Interna-tional Brotherhood of ElectricalWorkers, AFL-CIO. However, the Employ-cates that it is the practice of Western Electric, theprincipal company that installs telephone equipmentin the Philadelphia area,to use CWA members toperform the disputed work.In this regard,the testimo-ny clearly supports a finding that the work performedby the Employer'scommunications technicians issubstantially similar to the work performed by em-ployees of Western Electric.The record also showsthat the Employer's communications technicians, rep-resentedby CWA,performed similar installationwork at Cardo Automotive Products in NortheastPhiladelphia.There is no evidence in the record whichwould indicate that Local 98 has ever performed thework in dispute,or any telephone installation work inthe Philadelphia area.On the basis of the above find-ings,we conclude that the employer,industry, andarea practice favor assignment of the work in disputeto employees represented by CWA.3. Skills and training of employeesThe record clearly establishes that: (1) theEmployer's communications technicians possess thenecessary skills to perform the work in dispute, and(2) journeymen electricians, as represented by Local98, are not sufficiently skilled to perform the disputedwork. The record also indicates that the Employer issatisfied with the performance of the work in disputeby its communications technicians represented by theCWA.More specifically, the record indicates that thework of a communications technician, as representedby CWA, is significantly different than the work per-formed by an electrician, as represented by Local 98,in terms of the training and techniques required. Thisconclusion is based, in part, on testimony disclosingthat a fully qualified communications technician hasapproximately 6 years of training, including a 4- to6-week course in the type of equipment involved inthe instant dispute, conducted by the Employer.9 Suchclassroom and on-the-job training includes expe-rience in the area of solid state (transistorized) circui-try.Accordingly, we find that consideration of thefactors of skill and special training favor assignmentof the disputed work to the employees of the Employ-er represented by CWA.4.Efficiency and economy of operationsThe record indicates that an assignment of thework in dispute to Local 98 members would result ina substantial loss of economy and efficiency to theer has neversubcontracted any of thework in dispute in the Philadelphiaarea9 The recordshowsthat approximately40 percent of the Employer's com-municationstechnicians are fully qualified LOCAL 98,IBEW499Employer. More specifically, when the "cable pull-ing" portion of the work has been subcontracted outin the past, as mentioned above, the work completedhas often proved unsatisfacory. In this regard, theEmployer has often been forced to do major recablingwork in the cases where subcontracting has been in-volved.10 Even if major recabling is not necessary, theEmployer's communications technicians check thecable as a standard procedure to see that it is properlyplaced. The Employer takes this precaution, in part,because of its obligation to maintain and service thesystem for a period of time. The sales agreement be-tween the Employer and Haskins and Sells includes aprovision that the Employer will maintain and servicethe system for a period of 5 years. We have found thatmaintenance requirements weigh heavily in favor ofan employer's assignment, particularly when factorsof training in installation and service of an employer'sspecific equipment are present." Such factors are pre-sent in the instant case. We find that factors of botheconomy and efficiency support an award of the workin dispute to employees represented by CWA.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees represented byCWA are entitled to perform the work in dispute. Thisassignment is consistent with the collective-bargain-ing agreement between CWA and the Employer, em-ployer, industry, and area practice, the requisite skillsand training, and the efficiency and economy of oper-ation. In addition, the Employer has been satisfiedwith the performance of its employees who are repre-sented by CWA. We conclude on the basis of theabove factors that the Employer's assignment shouldnot be changed. Therefore, we shall determine theexisting jurisdictional controversy by awarding thework in dispute to employees of the Employer repre-10 The Employer's director of operations stated that, whenever the cablepulling portion of the work was subcontracted out, the employees of theEmployer always had some recabhng to do and,in 20 to 25 percent of thecases, had to redo a major portion of that work.11See, e.g.,Radio-Television-Sound Technicians Local Union1139,Interna-tional Brotherhoodof ElectricalWorkers,AFL-CIO (MotorolaCommunica-tions and Electronics,Inc.),180 NLRB 997.sentedby CWA.In making this determination, we areassigning the disputed work to employees of ITT-Communications Equipment and Systems Division,who are represented by Communications Workers ofAmerica,AFL-CIO,but not to that Union or itsmembers. The present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingand the entire record in this case,the National LaborRelations Board hereby makes the following Deter-mination of Dispute:1.Employees of ITT-Communications Equip-ment and Systems Division, who are currently repre-sented by Communications Workers of America,AFL-CIO,are entitled to perform the work of install-ing communications equipment for Haskins and Sells,a tenant in the Fidelity Mutual Life Building in Phila-delphia,Pennsylvania.2.Local Union No. 98,International Brother-hood of Electrical Workers,AFL-CIO,and Buildingand Construction Trades Council of Philadelphia andVicinityare not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or require ITT-Communications Equipment and Systems Division toassign the above work to individuals represented byLocal UnionNo. 98, International Brotherhood ofElectricalWorkers,AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local Union No. 98,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,and Building and Construction TradesCouncil of Philadelphia and Vicinty shall notify theRegional Director for Region 4, in writing, whether ornot they will refrain from forcing or requiring ITT-Communications Equipment and Systems Division,by means proscribed by Section 8(b)(4)(D)of the Act,to assign the work in dispute to individuals repre-sented by Local Union No. 98,International Brother-hood of Electrical Workers,AFL-CIO,rather than toemployees of ITT-Communications Equipment andSystems Division,represented by CommunicationsWorkers of America,AFL-CIO.